                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Richmond Division                                             1 1

                                                                                     DEC I 9 2uia
COREY D. WOODARD,
                                                                                                     J
                                                                                CLERK, U S. OiSTRiCT COURT
                                                                                      RICHMOND. VA
       Plaintiff,

V,                                                                   Civil Action No. 3:18CV181

NATIONAL GOVERNMENT,et ah,

       Defendants.

                                   MEMORANDUM OPINION

       Plaintiff, a federal inmate proceeding pro se and informa pauperis, filed this 42 U.S.C.

§ 1983 action. In order to state a viable claim under 42 U.S.C. § 1983, a plaintiff must allege
that a person acting under color of state law deprived him or her of a constitutional right or ofa
right conferred by a law ofthe United States. See Dowe v. Total Action Against Poverty in
Roanoke Valley, 145 F.3d 653,658(4th Cir. 1998)(citing 42 U.S.C. § 1983). Neither

"inanimate objects such as buildings, facilities, and grounds" nor collective terms such as "staff
or"agency" are persons amenable to suit under § 1983. Lamb v. Library People Them,
No. 3:13-8-CMC-BHH,2013 WL 526887, at *2-3(D.S.C. Jan. 22,2013)(citations omitted)

(internal quotations omitted)(explaining the plaintiffs "use of the collective term 'people them'

as a means to name a defendant in a § 1983 claim does not adequately name a 'person'"); see

Preval v. Reno, No. 99-6950,2000 WL 20591, at *1 (4th Cir. June 13,2000)(citations omitted)

(affirming district court's determination that Piedmont Regional Jail is not a "person" under

§ 1983). Accordingly, by Memorandum Order entered on October 10,2018, the Court directed

Plaintiff to submit a particularized complaint within fourteen (14)days of the date of entry

thereof. The Court warned Plaintiff that the failure to submit the particularized complaint would

result in the dismissal of the action.
